DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.       The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.        In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Priority
3.          This application has PRO 62/852,310 05/24/2019.

Information Disclosure Statement
4.          The information disclosure statement (IDS), filed on 05/25/20 has been considered.  Please refer to Applicant's copy of the 1449 submitted herewith.

Election/Restrictions
5.         Applicant's election with traverse of Group I, claims 1-12 drawn to a composition and species: sodium chloride salt, manganese heavy metal, and drilling fluid in the reply filed on 08/09/21 is acknowledged. The traversal is on the ground(s) that the restricted groups requires the same composition and same classification. These arguments have been fully considered, but are not found to be persuasive.  It is respectfully submitted 

Scope of the Elected Invention
6.        New claims 16-20 have been added, and claims 1-20 are pending in this application.  Claims 13-15 are directed to the non-elected invention. Accordingly, claims 13-15 are withdrawn from further consideration by the examiner, 37 C.F.R. §1.142(b), as being drawn to a non-elected invention. The scope of the elected subject matter that will be examined and searched is as follows:
           Claims 1-12, 16-20 are drawn to a composition and species: sodium chloride salt, manganese heavy metal, and drilling fluid.

Claim Rejections - 35 USC § 112
7.        The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

8.        Claim 20 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 20 is broader than the base claim 16. Specifically claim 20 require “biopolymer-free fluid” while the base claim 16 require biopolymer such as starch.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
9.       The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


10.       Claims 1-9, 12, 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Subhahani (US 2017/0145296).
           Regarding claims 1-4, 7-8, 12, Subhahani discloses a wellbore drilling fluid comprising an aqueous divalent fluid comprising brine/salt such as fresh water, 
            Regarding claims 5-6, Subhahani discloses 10.9 ppg (approx. 1.3 g/cm3) calcium chloride (table 4), fall into instant claim 5 density range of  from about 1 to 1.5 g/cm3 or instant claim 6 density range of  up to about 3 g/cm3. 
            Regarding claim 9, Subhahani discloses 8 ppg (approx. 22.82 kg/m3) starch derivative (table 1; read on primary viscosifier), fall into instant claim range of about 20 kg/m3   to about 40 kg/m3. 
            Regarding claim 16, Subhahani discloses branched starch derivative (read on viscosifier; para [0016]). 

Claim Rejections - 35 USC § 103
11.       The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

12.        The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
13.       Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Subhahani as applied to claim 1 above, and further in view of Sarap (US 2011/0172130).
           Subhahani includes the features of claim 1, above.
           Regarding claim 10, Subhahani does not disclose the second viscosifier in the concentration of claim range of about 0.5 kg/m3   to about 7 kg/m3. 
           However, Sarap discloses an aqueous wellbore drilling fluid comprising combination of viscosifier such as starch and magnesium containing compound such as THERMA VIS in an amount of from about 0.01% to about 35% by weight (para [0021]-3) encompassing instant claim range of about 0.5 kg/m3   to about 7 kg/m3.
           At the time of invention, it would have been obvious to one of ordinary skill in the art to have modified Subhahani with the aforementioned teachings of Sarap to provide a wellbore composition comprising magnesium containing compound viscosifier such as THERMA VIS in an amount of from about 0.01% to about 35% by weight in addition to starch viscosifier to use such composition in wellbore drilling operation. Since it has been held that it is prima facie obviousness to use a known material based on its suitability for its intended use. See MPEP 2144.06(11) and 2144.07; In re Fout, 675 F2d 297, 213 USPQ 532 (CCPA 1982); Sinclair& Carroll Co v Interchemical Corp, 325 US 327, 65 USPQ 297 (1945); In re Leshin, 227 F2d 197, 125 USPQ 416 (CCPA 1960) and Ryco, Inc vAg-Bag Corp, 857 F2d 1418, 8 USPQ2d 1323 (Fed Cir 1988).
14.       Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Subhahani as applied to claim 1 above, and further in view of Mueller (US 6716799).
           Subhahani includes the features of claim 1, above.
           Regarding claim 11, Subhahani does not disclose the lubricant concentration in an amount of no more than 5%. 
           However, Mueller discloses an aqueous wellbore drilling fluid comprising fatty alcohol lubricant in an amount of 0.5% to 5% by weight (column 2, lines 17-22, claim 1).
           At the time of invention, it would have been obvious to one of ordinary skill in the art to have modified Subhahani with the aforementioned teachings of Muellerto provide a wellbore composition comprising fatty alcohol lubricant in an amount of 0.5% to 5% by  Since it has been held that it is prima facie obviousness to use a known material based on its suitability for its intended use. See MPEP 2144.06(11) and 2144.07; In re Fout, 675 F2d 297, 213 USPQ 532 (CCPA 1982); Sinclair& Carroll Co v Interchemical Corp, 325 US 327, 65 USPQ 297 (1945); In re Leshin, 227 F2d 197, 125 USPQ 416 (CCPA 1960) and Ryco, Inc vAg-Bag Corp, 857 F2d 1418, 8 USPQ2d 1323 (Fed Cir 1988).
15.       Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Subhahani as applied to claims 1, 16 above, and further in view of Clarke-Sturman (US 4900457).
           Subhahani includes the features of claim 1, above.
           Regarding claim 17, Subhahani does not disclose the stabilizing agent is a blend of polymeric alkaline materials. 
           However, Clarke-Sturman discloses an aqueous wellbore drilling fluid comprising a stabilizing agent such as a blend of polymeric alkaline materials, e.g. PTS 200 (column 1, lines 50-54, column 4, lines 16-18).
           At the time of invention, it would have been obvious to one of ordinary skill in the art to have modified Subhahani with the aforementioned teachings of Clarke-Sturman to provide a wellbore composition comprising a stabilizing agent such as a blend of polymeric alkaline materials, e.g. PTS 200 in order to use such composition in wellbore drilling operation. Since it has been held that it is prima facie obviousness to use a known material based on its suitability for its intended use. See MPEP 2144.06(11) and 2144.07; In re Fout, 675 F2d 297, 213 USPQ 532 (CCPA 1982); Sinclair& Carroll Co v Interchemical Corp, 325 US 327, 65 USPQ 297 (1945); In re Leshin, 227 F2d 197, 125 Ryco, Inc vAg-Bag Corp, 857 F2d 1418, 8 USPQ2d 1323 (Fed Cir 1988).
16.        Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Subhahani in view of Clarke-Sturman as applied to claim 17 above, and further in view of Mueller.
           Subhahani includes the features of claim 1, above.
           Regarding claim 18, Subhahani does not disclose the lubricant is alcohol. 
           However, Mueller discloses an aqueous wellbore drilling fluid comprising fatty alcohol lubricant (column 2, lines 17-22, claim 1).
           At the time of invention, it would have been obvious to one of ordinary skill in the art to have modified Subhahani with the aforementioned teachings of Muellerto provide a wellbore composition comprising fatty alcohol lubricant in order to use such composition in wellbore drilling operation. Since it has been held that it is prima facie obviousness to use a known material based on its suitability for its intended use. See MPEP 2144.06(11) and 2144.07; In re Fout, 675 F2d 297, 213 USPQ 532 (CCPA 1982); Sinclair& Carroll Co v Interchemical Corp, 325 US 327, 65 USPQ 297 (1945); In re Leshin, 227 F2d 197, 125 USPQ 416 (CCPA 1960) and Ryco, Inc vAg-Bag Corp, 857 F2d 1418, 8 USPQ2d 1323 (Fed Cir 1988).
17.       Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Subhahani in view of Clarke-Sturman and Mueller as applied to claim 18 above, and further in view of Sarap.
           Subhahani includes the features of claim 1, above.
Regarding claim 19, Subhahani does not disclose the second viscosifier comprises magnesium compound. 
           However, Sarap discloses an aqueous wellbore drilling fluid comprising combination of viscosifier such as starch and magnesium containing compound such as THERMA VIS (para [0021]-[0025]).
           At the time of invention, it would have been obvious to one of ordinary skill in the art to have modified Subhahani with the aforementioned teachings of Sarap to provide a wellbore composition comprising magnesium containing compound viscosifier such as THERMA VIS in addition to starch viscosifier to use such composition in wellbore drilling operation. Since it has been held that it is prima facie obviousness to use a known material based on its suitability for its intended use. See MPEP 2144.06(11) and 2144.07; In re Fout, 675 F2d 297, 213 USPQ 532 (CCPA 1982); Sinclair& Carroll Co v Interchemical Corp, 325 US 327, 65 USPQ 297 (1945); In re Leshin, 227 F2d 197, 125 USPQ 416 (CCPA 1960) and Ryco, Inc vAg-Bag Corp, 857 F2d 1418, 8 USPQ2d 1323 (Fed Cir 1988).

Conclusion
18.         Claims 20 indirectly depends from claim 16, wherein claim 16 require the biopolymer such as starch. Thus, the requirement of claim 20 cannot be biopolymer free. Accordingly, no prior art search established for claim 20 (please SEE further 112 rejection). 
           Any inquiry concerning this communication or earlier communications from the examiner should be directed to KUMAR R BHUSHAN whose telephone number is (313)446-4807. The examiner can normally be reached 9.00 AM to 5.50 PM (EST).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RANDY P GULAKOWSKI can be reached on (571)272-1302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KUMAR R BHUSHAN/Primary Examiner, Art Unit 1766